863 F.2d 883
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth O. GILLAM, Plaintiff-Appellant,v.PREMIER HOSPITALITY CORP., Defendant-Appellee.
No. 88-1893.
United States Court of Appeals, Sixth Circuit.
Dec. 1, 1988.

Before KEITH and KRUPANSKY, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The plaintiff appeals the order dismissing this Title VII action.  On September 22, 1988, this court entered an order directing the plaintiff to show cause within twenty-one (21) days why this appeal should not be dismissed for lack of appellate jurisdiction.  The plaintiff has not responded.


2
For purposes of 28 U.S.C. Sec. 1291, the final judgment was entered on July 20, 1988.  The notice of appeal was filed on August 29, 1988, ten (10) days late.  Rules 4(a) and 26, Fed.R.App.P.  The record does not reflect that the plaintiff either sought or received an extension of time to file his notice of appeal.  Accordingly,


3
It is ORDERED that the show cause order entered September 22, 1988 is hereby discharged and this appeal is dismissed for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.